With regards to claims 1-15, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on  a second circuit connected to the second inductor in parallel,  wherein lines connect the first inductor and the first circuit, the lines being disposed to pass through an area defined by the first inductor and the second inductor, wherein the first inductor and the second inductor have symmetrical differential structures, and wherein the first inductor and the second inductor cross each other in at least one location. With regards to claims 16-20,   the prior art of record does not disclose or fairly teach the specific  circuit configuration with emphasis on  a second inductor configured to conduct a current in a second direction that is opposite to the first direction, the second inductor being connected to an initial node at the second position on the axis and a terminal node at the first position on the axis, and comprising at least one and a half loops that increase in radius at a junction every half loop; a first circuit connected to the first inductor in parallel; and a second circuit connected to the second inductor in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 28, 2021
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843